In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00327-CV

____________________


JAMES CHARLES SMITH, Appellant


V.


ARTHUR J. WOOD, ET AL., Appellees 

 


On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. CIV24,101




MEMORANDUM OPINION

	James Charles Smith filed a notice of appeal from the trial court's order denying
Smith to intervene in a suit filed by Charles Ray Mason. (1)  Smith, an inmate confined in the
Polunsky Unit, resides in the county of the suit.  An order dismissing or striking a petition
in intervention may not be appealed by the intervenor before rendition of a final judgment. 
Metromedia Long Distance, Inc. v. Hughes, 810 S.W.2d 494, 499 (Tex. App.--San Antonio
1991, writ denied).  Smith has not identified a statute that authorizes an interlocutory appeal
under these circumstances.  Accordingly, we dismiss the appeal.
	APPEAL DISMISSED.


							______________________________
								STEVE McKEITHEN
							                   Chief Justice


Opinion Delivered August 27, 2009

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  The trial court initially dismissed all claims by all parties.  We affirmed the trial
court's dismissal without prejudice of the intervention filed by Smith but reversed the
dismissal with prejudice of Mason's claims and remanded the case to the trial court.  See
Mason v. Wood, 282 S.W.3d 189, 191 (Tex. App.--Beaumont Mar. 19, 2009, no pet.).  Smith
then filed another motion asking for leave to intervene.  The trial court signed two somewhat
contradictory orders in the same day.  Because we lack jurisdiction over this appeal, we do
not determine Smith's status as a party.